Citation Nr: 0412049	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  96-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1970.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a psychiatric disability.  

The Board notes that in the February 1999 Board remand, the 
Board instructed the RO to make a determination as to whether 
the veteran had filed a notice of disagreement with respect 
to a June 1998 determination to terminate the nonservice-
connected pension benefits.  The RO construed the veteran's 
July 1998 statement as a notice of disagreement for the June 
1998 determination.  A statement of the case was issued on 
July 29, 2000.  The veteran did not file a substantive appeal 
and this issue was not certified for appeal.  Thus, this 
issue is not before the Board for appellate consideration.  
See 38 C.F.R. § 20.200 (2003).  The Board notes that in March 
2004, the RO granted pension benefits effective March 2001.

In January 2003, the veteran filed claims for entitlement to 
service connection for a heart disability and brain damage.  
These claims are referred to the RO for adjudication.  


FINDINGS OF FACT

1.  In a February 1983 Board decision, entitlement to service 
connection for a psychiatric disorder was denied.  The 
veteran was notified of this decision and he did not initiate 
an appeal. 

2.  The service personnel records and the service medical 
records added to the record since the February 1983 rating 
decision are duplicative and are not new evidence.  

3.  The medical evidence and statements from the veteran 
which were added to the record since the February 1983 Board 
decision, are cumulative of evidence of record at the time of 
the 1983 decision denying service connection for a 
psychiatric disorder.    


CONCLUSION OF LAW

Evidence added to the record since the February 1983 Board 
decision is not new and material; thus, the claim of 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156 (2001); 38 C.F.R. § 20.1100 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The claim to reopen presently before the Board was 
received at the RO in September 1995.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  In this case, the 
former provisions of 38 C.F.R. § 3.156(a) are applicable.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id. 

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 17 Vet. App. 412, 422 
(2004); cf. VAOPGCPREC 01-2004 (2004) (holding that the 
Court's statements regarding the "fourth element" were 
dicta).

In letters dated in April 2001 and December 2002, VA notified 
the veteran of the evidence needed to substantiate the claim 
to reopen and offered to assist him in obtaining any relevant 
evidence.  The letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The December 2002 letter informed the veteran of the 
evidence VA was able to obtain and the evidence that VA was 
not able to obtain.  The statement of the case and the 
supplemental statements of the case informed the veteran of 
what constitutes new and material evidence.  The September 
2003 supplemental statement of the case advised the veteran 
to submit relevant evidence in his possession.  Thus, VA 
complied with the notice requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim, but declined to specify a remedy where adequate 
notice was not provided prior to initial RO adjudication.  
Pelegrini v. Principi, 17 Vet. App. at 420-22.  

In this case, the initial adjudication occurred prior to 
enactment of the VCAA.  VA has taken the position that 
Pelegrini is incorrect as applied to pre-VCAA initial 
adjudications, and has sought further review as to that 
aspect of the decision.  See Landgraf v. USI Film Products, 
511 U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

In any event, the appellant in this case was not prejudiced 
by the provision of notice after the initial adjudication his 
claim.  If he had submitted evidence substantiating his claim 
in response to the VCAA notices, he would have received the 
same benefit as if he had submitted the evidence prior to 
initial adjudication.  The effective date of any award based 
on such evidence, would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. §3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA is 
deemed to have constructive knowledge of certain documents 
that are generated by VA agents or employees, including VA 
physicians.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  

The VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).

In the present case, the RO made attempts to obtain VA and 
non-VA treatment records.  In February 1999 and June 1999, 
the RO asked the veteran to identify VA and non-VA treatment 
of his psychiatric disorder.  The RO made attempts to obtain 
all identified evidence.  Pertinent VA treatment records were 
obtained.  Relevant non-VA medical records were obtained as 
well.  The RO notified the veteran of the records they were 
unable to obtain.  There is no identified relevant evidence 
that has not been accounted for.

The veteran was not afforded a VA examination.  However, 
until a claim is reopened, VA does not have a duty to provide 
a medial examination or obtain a medical opinion.  See 
38 C.F.R. § 3.159(c)(1) (2003).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

New and Material Evidence

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2003). 

A final Board decision cannot be reopened unless new and 
material evidence is presented.  38 U.S.C.A. § 7104(b).  
Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychoses became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In rating decisions dated in May 1974 and September 1979, the 
RO denied the claim for service connection for a psychiatric 
disorder on the basis that there was no evidence of a 
psychiatric disorder in service.  The RO noted that a 
personality disorder was diagnosed in service and this was 
not considered to be a disability under VA law and 
regulations.  The veteran was notified of these decisions and 
he filed a timely appeal.  

In a February 1983 Board decision, the Board denied 
entitlement to service connection for a psychiatric disorder 
on the basis that a personality disorder was diagnosed in 
service and schizophrenia did not manifest in service or 
within one year from service separation, but manifested many 
years after service.  

The evidence that was part of the record at the time of the 
February 1983 Board decision was the service medical records, 
VA hospital records dated from December 1973 to January 1974, 
showing hospitalization for drug abuse; a private psychiatric 
report dated in January 1979, containing a diagnosis of 
paranoid schizophrenia and reporting no psychiatric treatment 
prior to 1977; and a VA examination report dated in March 
1981, in which the veteran reported a psychiatric history 
dating back to September 1970.  The examiner reported a 
diagnosis of schizophrenia, residual type, but expressed no 
opinion as to the relationship between the psychiatric 
disability and service.

At the time of the Board's 1983 decision, Board decisions 
were not appealable.  The Board's 1983 decision was final 
when issued.  38 U.S.C.A. § 7105 (formerly 38 U.S.C.A. 
4104(b)); see Hayslip v. Principi, No. 03-7101 (Fed. Cir. 
Apr. 9, 2004) (holding that Board decisions are final when 
issued).  Therefore, in order to reopen this claim, new and 
material evidence must be submitted. 38 U.S.C.A. § 5018; 38 
C.F.R. § 3.156. 

The evidence submitted since the February 1983 rating 
decision includes VA treatment records from the Wilmington VA 
Medical Center dated from January 1974 to April 2002; VA 
treatment records from the Coatesville VA Medical Center 
dated from January 1974 to June 1999; D. State Hospital 
records dated in 1977 and 1985; R. Hospital records dated in 
1982; Federal prison treatment records dated in 1985 and 
1986; D. Hospital records dated in 1986; VA hospital records 
dated in May 1987; W. mental health clinic records dated in 
1987; Medical Center of D. clinical records dated from 1993 
to 1997; Social Security Administration (SSA) records and 
supporting documents; D. Vocational Rehabilitation records 
dated in 1982, 1987, 1993, and 1994; N.C. mental health 
treatment records dated in 1993 and 1994; a May 1994 VA 
examination report; an April 1994 VA psychiatric examination 
report; W. Hospital records dated in March 1998; statements 
by the veteran dated in September 1995; a July 1998 statement 
from the veteran; an April 1999 statement from the veteran; 
an October 2003 statement from a doctor from a rehabilitation 
facility; a November 2003 statement from the veteran; and 
service personnel and medical records.     

The service personnel records and the service medical records 
submitted by the veteran in September 1995 can not be 
considered to be new evidence since this evidence was part of 
the record at the time off the February 1983 Board decision.  
This evidence is duplicative.

The remaining evidence was not been previously submitted to 
agency decisionmakers, however, it is cumulative. 

The evidence submitted by the veteran merely shows that he 
was diagnosed and treated for schizophrenia many years after 
service.  These are facts shown in the evidence considered by 
the Board in its 1983 decision.  

The veteran's statements are also cumulative in that they 
contain his report that he was treated for a psychiatric 
disability shortly after service.  This contention was 
considered by the Board in its 1983 decision.  The newly 
received medical evidence shows that the schizophrenia was 
diagnosed at least six years after service separation.  For 
instance, a May 1982 VA treatment record indicates that the 
veteran was started on Elavil in 1977 and schizophrenia was 
first diagnosed at VA in 1981.  May 1987 VA hospital records 
indicate that chronic schizophrenia was first diagnosed in 
1977.  A January 1987 mental health clinical record notes 
that the schizophrenia was diagnosed in 1976 and the veteran 
had street drug usage since high school.  

The prison treatment records indicate that schizophrenia was 
diagnosed in 1977.  June 1998 VA hospital records note that 
the veteran had drug dependence and alcohol abuse for 29 
years.  The SSA records indicate that the veteran became 
eligible for disability benefits for schizophrenia in 
September 1986 and October 1993.  In his most recent 
statement the veteran reported that he was under stress 
during service, but he did not report the onset of a 
psychiatric disability until a "nervous breakdown" in 
December 1971, more than one year after service.

Since all of the evidence received since the 1983 decision is 
either duplicative or cumulative it is not new.  Since new 
and material evidence has not been received, the claim is not 
reopened and remains denied.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a psychiatric disorder 
and that claim is not reopened.  The appeal is denied.  




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



